Opinion by
Will-son, J.
§ 119. Statement of facts; when stricken out on appeal, not ground for reversal. At the last term of this court the statement of facts contained in the record was stricken out upon motion of appellee because not properly authenticated by the trial judge. Appellant now moves to reverse the judgment for the alleged reason that he has been deprived of a statement of facts without fault on his part. This motion is not maintainable, and is overruled. [Sayles’ Civil St., art. 1379a; Collins v. Kay, 69 Tex. 366; Railway Co. v. Underwood, 67 Tex. 594.] In the absence of a statement of facts, none of the assignments of error can be determined, and the judgment is . ^
Affirmed.